IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00022-CV

SPARTAN CONSTRUCTION, LLC,
JASON ELLIOTT OPP AND
JENNIFER JEAN OPP,
                                                           Appellants
v.

RAINBOW INTERNATIONAL, LLC,
                                                           Appellee



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-919-5


                                      ORDER


      On March 12, 2019, Jennifer Opp filed a pro se motion for extension of time to file

the Appellants’ brief. On March 13, 2019, Jennifer Opp filed a pro se motion to stay the

underlying order. Jennifer Opp appears to file both motions on behalf of herself, Jason

Opp, and Spartan Construction LLC. Generally a corporation may be represented only

by a licensed attorney. Kunstoplast of America, Inc. v. Formosa Plastics Corp., USA, 937
S.W.2d 455, 456 (Tex. 1996). Jennifer Opp may not file the motions on behalf of the

corporation. The pro se motions are not signed by Jason Opp. Therefore, this Court may

only grant any requested motions as to Jennifer Opp.

        The motion to stay the underlying order is denied. The motion for extension of

time to file the brief is granted as to Jennifer Opp.



                                                       PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed March 27, 2019




Spartan Construction, et al v. Rainbow International                            Page 2